Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities:
Claim 4 recites “wherein the first wide-area motion image corresponds to a tile in the first set of tiles” in lines 7-8,” which is extraneous since the wide-area motion image is segmented the first set of tiles in lines 3-4 of the claim and cannot correspond to a tile from the set of tiles, which is a subset of the image itself, unless it is segment into only one tile that is itself.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 5,086,439) and Jones et al. (US 2002/0118949).

Regarding claim 1, Asai discloses:
obtaining a set of images representing a view of a geographic region to be compressed, the set of images including a first image and a second image;
[Figs. 17-19; col. 17, line 51-col. 18, line 4 (“The sequences of digital image signals 122 of continuous L frames is input…From each of L frame memories in the first memory 121, the image signals corresponding to K picture elements are taken out. These K × L picture elements are spatially continuous and…located at the same positions in each frame. In this way, K × L image signals are grouped to a blocks to form the signal sequence 123…Grouping in such a block as mentioned above will be explained by referring to FIG. 19. In this example, L and K are respectively assumed to be four…Thus, 4×4=16 image signals are taken i of Fig. 19 is considered an image.  Note further that while not expressly disclosed by Asai, Official Notice is taken that acquiring images of geographic areas was a very common activity and one of ordinary skill in the art would have done so for memory or to keep a record, to name a few.  (See, for example, Fig. 6C of Chuang et al. (US 2012/0169842), cited merely to show the general knowledge in the art prior to the effective filing date of the claim.)]

	Asai further discloses grouping a number of images for compression purpose.  [See, Figs. 17-19; col. 17, line 58-col. 18, line 4 (“…In this way, K × L image signals are grouped to a blocks (sic) to form the signal sequence 123…FIG. 19…L and K are respectively assumed to be four…Thus, 4×4=16 image signals are taken out of four frames to form a block …Then…subjected to vector quantization”)]

Asai does not expressly disclose the following, which are taught by Jones:
one or more processors; and a memory storing instructions
[Fig. 5 and paragraph 37 (“…in FIG. 5. A computer 501…employing…microprocessor…RAM”)]
generating a first image file based on the set of images, wherein the first image is encoded in a first color channel associated with the image file, and wherein the second image is encoded in a second color channel associated with the image file;
i in Fig. 19) of Asai]
generating a video file based at least in part on the image file;
providing the video file to a client device over one or more computer networks
[Fig. 3 and paragraph 28 (“…accepts still images to JPEG standards and…processes the stills into images in a continuous video to MPEG-1 standards”), 29 (“…The still images are input, at 301…for image processing and conversion to JPEG-compatible file format, at 305…The video slide show is generated by concatenating the still images…into a movie format and saving the results in a data file compliant with MPEG-1 standards”).  Note that while not expressly disclosed, providing data (such as video files) over one or more computer networks was well known prior to the effective filing date of the claimed invention and doing would facilitate the distribution of data, as would have been obvious to one of ordinary skill in the art]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify Asai with the teachings of Jones as set forth above.  The reasons for doing so at least would have been because JPEG is an efficient image compression and one of ordinary skill in the art would have tried to obtain the predictable result of reducing the data size [see, for example, paragraph 115 (“…still image object data is 

Regarding claim 2, the combined invention further discloses:
wherein the set of images includes a third image, and wherein the third image is encoded in a third color channel associated with the image file
[Per the analysis of claim 1 above.  Note especially the example of Fig. 19 show 4 sub-images Si to be encoded]

Regarding claim 3, the combined invention further discloses:
wherein the first, second, and third images are grayscale images
[Note that while Asai has not indicated whether the images are grayscale or color, Official Notice is taken that acquiring grayscale images were well known prior to the effective filing date of the claimed invention and one of ordinary skill sill in the art would have try because not all applications require color images and thus it would have been obvious to acquire only grayscale images to reduce the size of data]

Regarding claim 4, the combined invention further discloses:
generating a first set of tiles that segment a first wide-area motion image of a portion of the geographic region;
generating a second set of tiles that segment a second wide-area motion image of the portion of the geographic region;
wherein the first wide-area motion image corresponds to a tile in the first set of tiles; and
wherein the second wide-area motion image corresponds to a tile in the second set of tiles
[Per the analysis of claim 1, especially Figs. 17-19 and col. 17, line 51-col. 18, line 4 of the Asai reference]

Regarding claim 5, the combined invention further discloses:
wherein the first wide-area motion image and the second wide-area motion image were captured successively in time.
[Asai: Fig. 19]

Regarding claim 6, the combined invention further discloses:
wherein the first wide-area motion image and the second wide-area motion image correspond to a particular zoom level at which the geographic region was imaged
[Asai: Fig. 19 and col. 17, line 51-col. 18, line 4.  Note that whatever zoom was used, it had not been changed]

Regarding claim 7, the combined invention further discloses:
generating a first video frame of the video file based on the image file
Jones: Fig. 3 and paragraph 29 (“…The still images are input, at 301…for image processing and conversion to JPEG-compatible file format, at 305…The video slide show is generated by concatenating the still images…into a movie format and saving the results in a data file compliant with MPEG-1 standards”)]

Regarding claim 8, the combined invention further discloses:
generating a second image file based on a second set of images; and
generating a second video frame of the video file based on the second image file
[Per the analysis of claims 1 and 7.  Note that the groups of sub-images Si+1 , when similar disclosure of Asai is applied to them, yield a second image file and a second video frame] 

Regarding claim 11 (and similarly claim 16), the combined invention of Asai and Jones discloses the encoding steps in generating a video file using one or more processors and a memory storing instructions (per the analyses of claims 1, 4 and 7 above) and Asai further discloses that decoding is the reverse of encoding in Fig. 8.  Therefore, the disclosure renders claim 11 below obvious:  
one or more processors; and a memory storing instructions;
accessing an encoded video file, wherein a first video frame of the encoded video file encodes a first image file;
extracting the first image file from the first video frame of the encoded video file, wherein the first image file encodes at least a first tile of a first tiled frame in a 
providing access to at least the first tile of the first tiled frame and the first tile of the second tiled frame

Regarding claim 12 (and similarly claim 17), the combined invention of Asai and Jones further disclose:
wherein the first image file encodes a first tile of a third tiled frame in a third color channel
[Per the analyses of claim 11 above as well as claim 2 (regarding the third color channel)]

Regarding claim 13 (and similarly claim 18), the combined invention of Asai and Jones further disclose: 
wherein the first image file is a Joint Photographic Experts Group (JPEG) image file
[Jones: Fig. 3 and paragraphs 28 (“…accepts still images to JPEG standards”), 29 (“…The still images are input, at 301…for image processing and conversion to JPEG-compatible file format, at 305”)]

Regarding claim 14 (and similarly claim 19), the combined invention of Asai and Jones further disclose: 
wherein the first tile of the first tiled frame and the first tile of the second tile frame are in grayscale
[Per the analyses of claim 11 above as well as claim 3 (regarding grayscale)]

Regarding claim 15 (and similarly claim 20), the combined invention of Asai and Jones further disclose:  
wherein the first tile of the first tiled frame and the first tile of the second tile frame are captured successively in time
[Per the analyses of claim 11 above as well as claim 5 (regarding successive image capture in time)]

>>><<<
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 5,086,439) and Jones et al. (US 2002/0118949) as applied to claims 1-8 and 11-20 above, and further in view of Bostick et al. (US 2016/0064035).

Regarding claim 9, the combined invention of Asai and Jones discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Bostick:
associating the video file with the geographic region and a timestamp indicating when the set of images were captured;
[Fig. 6 and paragraphs 26 (“…receive video files from a plurality of video capture devices 60; identify metadata for each of the video files, the metadata including 
storing the video file
[Fig. 6 and paragraph 48 (“…Step 630 may include the video display device saving the single video as a video file in a hardware storage device”).  See also ref. 317 in Fig. 3 of the Jones reference]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Bostick as set forth above.  The reasons for doing so at least would have been to facilitate the organization of video files, as Bostick indicated in paragraph 45.

>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 5,086,439), Jones et al. (US 2002/0118949) and Bostick et al. (US 2016/0064035) as applied to claim 9 above, and further in view of Sako et al. (US 2013/0335352).

Regarding claim 10, the combined invention of Asai, Jones and Bostick discloses all limitations of its parent claim 9 but not expressly the following, which are taught by Sako:
determining a request for image data associated with the geographic region from a second client device;
determining the stored video file satisfies the request from the second client device;
providing the video file to the second client device over one or more computer networks
[Figs. 10, 11 and paragraphs 118 (“When…transmits the image…location…at which the image data was obtained…and…a date and time when the image/audio data was obtained are also transmitted”), 180 (“Referring to FIG. 10, …location information P1, P2, P3….date/time information Date1, Date2, Date3…are recorded so as to be associated with the image data VD1, VD2, VD3”), 186 (“…the server apparatus 70…transmitting the read image data to the apparatus A in response to the image request from the apparatus A”), 193 (“…at step F101…the system controller 10 of the apparatus A transmits the information of the image request, and the location specification information to the server apparatus 70”), 194 (“At step F300…the server apparatus 70…accepts the image request, and the location specification information”), 195 (“…based on the received location specification information, the server …searches the point image database…to extract an entry whose location information matches the location specification information”), 236 (“…a request for transmission of a still image, corresponding to only one frame, of a piece of image data that is stored as a video may be possible”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chuang et al. (US 2012/0169842)—[Fig. 9B and paragraphs 7 (“…a surveillance system comprising an array of first cameras…to provide…imagery of a…wide-area scene…decompose the…imagery…into image tiles and to compress the image tiles”), 124 (“…The imagery from each camera is decomposed into eight tiles…A compression engine (processor) compresses each tile”), 203 (“The various methods or processes outlined herein may be coded as software that is executable on one or more processors ”), 204 (“…”various inventive concepts may be embodied as a computer readable storage medium…e.g., a computer memory,…encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention”)]
Williams et al. (US 2019/0108665)—[Fig. 7 and paragraphs 68 (“…The image document 702…segmented according to layers…Each layer includes…a number of channels”), 69 (“The image document 702 may converted into the output image file 704…a combination of multiple files”), 70 (“Data corresponding to the th tiles of the layers are added to the ith component of the output image 704 that has been compressed.  For each component (e.g., 720) of the output image 704 the space for storing a tile is considered a color channel.  Note that the applied teaching is to assemble a plurality of tiles (sub-images) at a corresponding position of the images in an image file that is compressed (e.g., a component of the output file)]Rees et al. (US 2019/0362491)—[Paragraph 14 (“…output, from a plurality of channels (and in respect of a single cell) a plurality of TIFF images, e.g. bright-field, dark-field, fluorescence, scatter, etc., and these TIFF files may then be stored together as a CIF file”)]
Choi (US 2009/0291707)—[Paragraph 128 (“…if a temporarily stored still picture is compressed by a first algorithm (e.g., compression to JPEG file)…a video signal of the still picture…can be compressed by a third algorithm (e.g., compression by MPEG4 compression algorithm) for the…video file creation”)]
Furlan (US 2010/0295966)—[Fig. 4 and paragraph 40 (“…processing a second portion of the signal to generate a still image (416). …In some embodiments the second portion of the signal comprises the first portion of the signal…Storing of 
Gringeler et al. (US 2006/0104526)—[Fig. 7 (esp. 620, 640) and paragraph 58 (“…If the frame is an I-frame 630a, a JPEG compressor 640 is applied, and the frame is compressed and passed to output 650. If the frame is not an I-frame 630b, the frame is copied 660 and passed to output 650”)]
Jam et al. (US 7,224,891)—[Fig. 4B (405, 412), 5 and col. 6, lines 13-15 (“…”The transcoder 412 reads a still-picture file (for example, a JPEG file 405) and converts it into an encoded video sequence)]
Poon (US 2012/0087560)—[Fig. 2 and paragraph 24 (“…leverage existing video compression techniques in order to reduce the number of image slices needed. For example…Certain available video compression techniques, e.g.,…H.264 standard…may be used to pull every nth scan slice which is a full JPEG file. Such files can then be assembled for use and transmission, thus, eliminating significant memory waste and transmission time”)]
Takahashi (US 2005/0135781)—[Fig. 6 and paragraphs 83 (“…video signal source…and a still image signal source that is read from…medium 14 and that is decoded are supplied to the system 10”), 85 (“…reads a JPEG file from…medium 14 (step S13), and decodes the read JPEG file to obtain a still image signal source”)]
Kumar et al. (US 2010/0240351)—[Paragraph 28 (“…A photo file may have metadata associated with it including…the date the picture was taken, associated GPS location information”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 12, 2022